Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9, 11, 14-30, 32-34, 36-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3-7, 9, 11, 14-30, 32-34, 36-44 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Voysey (US 20090271042).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 9, 11, 14-30, 32-34, 36-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voysey (US 20090271042) in view of Lambourne (US 8483853) in further view of Hernoud et al hereinafter Hernoud (US 20110314515 ). 

Referring to Claim 1. Voysey discloses a device comprising one or more processors; and memory storing instructions that, when executed by the one or more processors;
		receive data indicating at least one premises device located at a premises (sensors send data to the network, par 0030); 
		receive, via a user interface, a user input indicating a zone function (refer to par 0306, user input, refer to par 0037, 0057), of a plurality of zone function (refer to par 0037: store and execute user supplied instruction, par 0057, Fig 12 and 13), associated with the at least one premise device (connected to sensors, refer to par 0034), wherein the zone function is associated with a type of response of a premises management system (sound out response, alarms, status or 
		send, to a computing device located external to the premises, an indication that the at least one premises device is associated with the zone function (cell phone, refer to par 0033, reported to the user and displayed on the user device, refer to par 0036, 0056, 0057). 
	 		

Referring to Claim 3. Voysey disclosed the device of claim 1.  Voysey discloses wherein the instructions, when executed, further cause the device to receive, via the user interface, user input indicating the zone function is associated with the zone (refer to par 0057, Fig 17-19).   
 
Referring to Claim 4. Voysey disclosed the device of claim 1, Voysey further discloses wherein user interface is configured to output information associated with the one or more premises devices or one or more of the plurality of zones (refer to par 0048, 0054, 0057, 0059, Fig 12).  
 
Referring to Claim 5. Voysey disclosed the device of claim 4.   Voysey further discloses wherein the instructions, when executed, further cause the device to receive, via the user interface, user input defining the plurality of zones (user preferences or select automatic options to define each zones, refer to par 0028, 0033, 0057).   
 
Referring to Claim 6. Voysey disclosed the device of claim 1.  Voysey further discloses wherein the instructions, when executed, further cause the device to: receive, via the user interface, user input associating the at least one premises device with the zone (control temperatures, refer to par 0030).  

 
Referring to Claim 7.  Voysey disclosed the device of claim 6, Voysey further discloses when executed, further cause the device to receive, via the user interface, user input indicative of one or more characteristics associated with the at least one premises device (type of alarms, etc, refer to par 0037, 0057).  

Referring to Claim 9, 11, 14-19, Claims are rejected under similar rational as claims 1, 3-7. 

Referring to Claim 20, Voysey disclosed the device of claim 1, Voysey further discloses when executed, further cause the device to determine a zone type associated with the zone, wherein the zone type is associated with the zone function (for lighting, hvac, alarms, etc, refer to par 0037, 0054, 0057).  

Referring to Claim 21, Raji and Hernoud disclosed the device of claim 20, Hernoud further discloses wherein the instructions which, when executed, cause the device to receive user input indicating one or more of the zone function associated with one or more zone of the plurality of zones and input indicating the one or more actions (refer to par 0141, 0144). 

Referring to Claim 22-30, 32-34, 36-40, claims are rejected under same rational as claims 1, 3-7, 9, 11, 14-19. 

Referring to Claim 41, 42, Voysey further discloses wherein the second computing device is further configured to: determine the zone type associated with the zone, wherein the zone type is associated with the function and wherein the zone type comprises at least one of an entry zone, an exit zone, an interior zone, or a perimeter zone (refer to par 0036, 0040, 0054). 

Referring to Claim 43, Voysey further discloses further discloses receiving a user input indicating one or more of the zone functions associated with one or more zones of the plurality of zones (refer to par 0057).   

Referring to Claim 44, Voysey further discloses wherein the function comprises one or more security sensor response to sensor data (alarms, refer to par 0037).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karen C Tang/
Primary Examiner, Art Unit 2447